UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4387



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


RASHFORD EMANUEL GALLOWAY,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-02-150-V)


Submitted:   October 9, 2003                 Decided:   October 17, 2003


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron E. Michel, Charlotte, North Carolina, for Appellant. Robert
J. Conrad, Jr., United States Attorney, D. Scott Broyles, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Rashford Emanuel Galloway appeals his conviction and sentence

for conspiracy to distribute cocaine and cocaine base in violation

of 21 U.S.C. §§ 841, 846 (2000).             Galloway claims that the

Government breached its plea agreement with him by failing to move

for a downward departure or by failing to make a determination

regarding Galloway’s assistance to the Government.

       Our review of the plea agreement discloses that Galloway has

specifically waived his right of appellate review in regard to this

issue.    As a consequence, we are without jurisdiction to consider

the appeal, and we are compelled to dismiss it.          We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                DISMISSED




                                     2